Third District Court of Appeal
                              State of Florida

                          Opinion filed June 15, 2016.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D15-2283
                         Lower Tribunal No. 15-8217
                            ________________


 The State of Florida on the relation of 5900 N.E. 2nd Avenue, LLC,
                                 etc.,
                                   Appellant,

                                       vs.

                           MidFirst Bank, etc.,
                                   Appellee.


    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Arnaldo Velez, P.A., and Arnaldo Velez, for appellant.

     eXL Legal, PLLC, and Nicole R. Ramirez (St. Petersburg), for appellee.

Before ROTHENBERG, SALTER and SCALES, JJ.

     SCALES, J.
      Appellant The State of Florida on the relation of 5900 N.E. 2nd Avenue, LLC

(the “State”) appeals the trial court’s order granting Appellee MidFirst Bank’s (the

“Bank”) motion to dismiss the State’s amended complaint with prejudice. Because

the State’s complaint states a cognizable claim, we reverse the trial court’s order

and remand for further proceedings consistent with this opinion.

      In its complaint, the State sought to enjoin an alleged nuisance on the

Bank’s property. Specifically, the State pled in its complaint that squatters and

drug dealers, the subject of the nuisance, engage in illegal activity on the Bank’s

property; that these squatters and drug dealers trespass onto the State’s property

from time to time; that their illegal activity is frightening and deterring patrons

from entering the State’s establishment; that the nuisance is continuous, currently

occurring and is causing the State irreparable harm.

      Our review of the trial court’s order granting the Bank’s motion to dismiss is

de novo. Grove Isle Ass’n, Inc. v. Grove Isle Assocs., LLLP, 137 So. 3d 1081,

1089 (Fla. 3d DCA 2014). Based on the above sufficiently pled facts, the State’s

amended complaint stated a cognizable claim to enjoin the alleged nuisance. See

Orlando Sports Stadium, Inc. v. State ex rel. Powell, 262 So. 2d 881 (Fla. 1972).

      Therefore, the trial court’s order of dismissal with prejudice is reversed; we

remand with directions that the trial court reinstate the State’s complaint.

      Reversed and remanded for proceedings consistent herewith.



                                          2